REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is an Examiner’s statement of reason for allowance. 

Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found on pages 1-19 of the specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, . . . the inventor’s lexicography must prevail . . . .” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

4.	The closest prior art Rajaraman, Arun et al. (U.S. PG PUB 2012/0309524) which discloses a remote game play in a wireless gaming environment. However, Rajaraman singularly or in combination fails to disclose the recited feature:
As per claims 1, 6, 11, 15 and 18 “a live video stream of a physical table game surface upon which a turn-based live casino game involving betting is played, wherein the physical table game surface has a plurality of player areas distributed across the table game surface, wherein each remote electronic device is associated with at least one player area; a plurality of graphical player elements for each player area, each plurality of graphical player elements being provided on a corresponding player area; determining which of the plurality of player areas is associated with each remote electronic device; for each launch of a game cycle of the live casino game, updating the graphical representation on each display apparatus by: for each individual remote electronic device, digitally zooming in on one predefined area of a plurality of predefined areas of the physical table game surface based on the determined associated player area for the individual remote electronic device”.

NOTE
5.	Paragraphs 0016 and 0062 of Applicant’s representative specification provide support for non-transitory computer-readable medium.  Therefore, making claim 6 101 ok.

                                                          Conclusion
6.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PIERRE E ELISCA whose telephone number is (571) 272-6706.  The Examiner can normally be reached on Monday -Thursday; 6:30AM- 7:30PM.  Hoteler.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Hu Kang can be reached on 571 270 1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PIERRE E ELISCA/Primary Examiner, Art Unit 3715